Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al (US 20180338277, “Byun”).

	Re claims 1 and 13, Byun discloses receiving, by a Distributed Unit (DU), information related to a system message sent by a Central Unit (CU) (figure B-1.1, step 3 of a provisional application 62/492327); notifying, by the DU, a terminal of the 
	Re claims 2 and 14, Byun discloses the information related to the system message is access control auxiliary information (logical channel related information, cell ID, Beam ID) of a part or all of service categories; when the DU notifies the terminal of the information, the DU generates system information related to the system message according to the access control auxiliary information (figure B-1.1, step 5) and sends the system information to the terminal (figure B-1.1, step 6).
	Re claims 3 and 15, Byun discloses receiving the access control auxiliary information of the part or all of service categories updated by the CU, generating, by the DU, the system information related to the system message according to the updated access control auxiliary information (figure B-1.1, step 3), and sending the system information to the terminal (figure B-1.1, step 6).
	Re claims 7 and 19, Byun discloses determining, by a CU, information related to a system message (figure B-1.1, step 6); sending, by the CU, the information related to the system message to a DU (figure B-1.1, step 6). Byun implicitly discloses a processor, used for calling the program instruction stored in the memory to perform operations. 
	Re claims 8 and 20, Byun discloses determining the information related to the system message as access control auxiliary information (logical channel related information, cell ID, Beam ID) of a part or all of service categories, sending updated access control auxiliary information of the part or all of service categories to the DU (figure B-1.1, step 3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 10, 11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Kim et al (US 20130235839, “Kim”).

	Re claims 4, 10, 16 and 22, Byun discloses all of the limitations of the base claim, but fails to disclose the information related to the system message is a related system message block generated by the CU according to information related to a cell reselection parameter. However, Kim discloses generating system information block including cell reselection parameter (paragraph [0059]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Byun with Kim for the benefit of selecting different target cell based on cell reselection parameter. The modified system of Byun discloses the DU sends the system message block to the terminal at a corresponding scheduling time (figure B-
	Re claims 5, 11, 16 and 22, Byun discloses the system message block is sent by the CU to the DU node in form of container (figure B-1.1, step 3, The System Information Group x and the information which needs to broadcast it in the DU may be contained).
	
	 Allowable Subject Matter

Claims 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/HONG S CHO/
Primary Examiner, Art Unit 2467